DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendment filed 02/07/2022 has been entered – Claims 12-17 are cancelled and Claims 18-24 are newly added. Claims 1-11 and 18-24 remain pending in the application with Claims 1-11 standing withdrawn as being directed to a non-elected invention. 

The objection to the specification as previously set forth in the Non-Final Office Action mailed 11/09/2021 is overcome by Applicant’s amendment to the abstract of the disclosure. 

The objection to Claim 17 as previously set forth in the Non-Final Office Action mailed 11/09/2021 is overcome by Applicant’s amendment.

The rejection of Claims 12-17 under 35 U.S.C. 112(b) as being indefinite as previously set forth in the Non-Final Office Action mailed 11/09/2021 is moot because the claims at issue are cancelled by Applicant’s amendment. 

The rejection of Claims 12-17 under 35 U.S.C. 103 as being unpatentable over Akira in view of Kondrashov as previously set forth in the Non-Final Office Action mailed 11/09/2021 is moot because the claims at issue are cancelled by Applicant’s amendment. However, new rejections are detailed below for new Claims 18-24 over Akira in view of Kondrashov. 


Response to Arguments
Applicant’s arguments on Pages 8-10 with respect to the rejections under 35 USC § 103 over Akira and Kondrashov in the previous Office Action have been fully considered but they are not persuasive. 
Applicant’s Argument – Applicant argues on Pages 8-9 of the reply that Akira in view of Kondrashov fails to teach the fabric recited in the newly added independent Claim 18. Specifically, Applicant notes that while Akira describes a spun yarn, Kondrashov does not appear to describe a spun yarn or the formation of a spun yarn. Applicant asserts that the method described in Kondrashov results “not in a spun yarn as recited in Claim 18 but rather a yarn with a series of discrete, separate ‘alternating segments’ of different rovings connected/clamped at their ends” and cites Fig. 4 to support this conclusion. 
Examiner’s Response – The Examiner respectfully disagrees. First, the Examiner respectfully disagrees that Kondrashov does not teach a spun yarn. Indeed, Kondrashov teaches a yarn produced from two rovings wherein said rovings are twisted to form the final yarn (see Pg. 2, lines 8-13). Per the definition from the Complete Textile Glossary (provided with the Office Action), a roving is an intermediate in spun yarn production. See also the definition of spun staple fiber yarns from the Complete Textile Glossary (provided with the Office Action) which indicates that spun yarns formed from staple fibers are those prepared via drawing and twisting prepared strands of fibers such as rovings. Concerning Applicant’s assertion that the method of Kondrashov results in a yarn with discrete segments clamped at their ends, the Examiner notes that the diagram in Fig. 4 is not regarded to be an absolute representation of the structure of the yarn in the prior art. That is to say, the fact that the diagram does not expressly include overlaps does not indicate that they are not present in the yarn of the prior art. On the contrary, 
Examiner’s Response – The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See MPEP § 2145 III. The primary reference Akira teaches a spun yarn with alternating sections of staple and technical fibers as required by the instant claim. The secondary reference Kondrashov teaches spun yarns with a substantially similar structure including alternating sections produced from two rovings (i.e. different fibers). Likewise, Kondrashov suggests that it was known in the art that increased lengths of transitions (i.e. overlaps) between the two fibers in these yarn structures reduces the quality of the yarn. Provided the similarities in the yarn structures of the references, the Examiner maintains the position that it would have been obvious to one of ordinary skill in the pertinent art to optimize, by routine experimentation, the length of the overlap in the yarn of Akira to obtain the best yarn quality by minimizing said length as suggested by Kondrashov, such as within the claimed range of less than 10cm. The Examiner also emphasizes that the claims are drawn to a product (i.e. the fabric including the composite yarns). For this reason, as well as the discussion above, the arguments drawn to differences in the methods recited by the references are not considered germane to the discussion of patentability.
Applicant’s Argument – Applicant argues on Page 9 of the reply that Kondrashov does not teach the method steps recited in the claim but rather teaches a method of producing a yarn including stopping and starting rovings to produce discrete segments. Applicant also asserts that instead of lengths of overlapping transitions, Kondrashov teaches that individual segments from the distinct rovings are for the expressed purpose to “obtain a fancy yarn with segments of equal length” or with “alternating sections of different length.”
Examiner’s Response – As discussed in greater detail above, the arguments regarding Kondrashov’s method relative to that of the instant claim are not found persuasive. Likewise, the Examiner respectfully disagrees with Applicant’s assertion that Kondrashov’s yarn does not include overlaps as discussed in detail above. The portions of Kondrashov cited by Applicant are considered to suggest that overlaps do not exist are merely a discussion of the overall structure of the yarn which includes alternating sections of fibers which may be of equal of different lengths (as is the structure of the claimed yarn).  
Applicant’s Argument – Applicant argues on Page 9 of the reply that neither Akira nor Kondrashov appear to recognize and address the problem of utilizing technical fibers that are not easily dyes but which provide two or more selected technical properties and combine such technical fibers with staple fibers that are easily dyed.
Examiner’s Response – The Examiner respectfully disagrees. There is no requirement that the prior art explicitly address the problems discussed above by Applicant. Rather the prior art must only teach the structure of the claimed product. 
As outlined in greater detail below, the yarn of Akira meets each of the limitations at issue above provided it includes wool staple fibers (corresponding to the dyable fibers) ad polyester technical fibers (corresponding to the fibers which are not easily dyed). 
Applicant’s Argument – Applicant argues on Page 9 of the reply that the claimed non-homogenous overlaps of Applicant’s transitions and the associated lengths thereof maintain a high yarn break strength at the transitions between rovings while incorporating splashes/bands of color. 
Examiner’s Response – First, the Examiner notes that the fabric of the prior art is regarded to include splashes/bands of color provided Akira’s teaching of a multi-colored yarn. Concerning, Applicant’s discussion of break strength, it is unclear if Applicant is alleging unexpected results as they pertain to the impact of the overlap length. For purposes of compact prosecution, it is noted that a showing of unexpected results must be based on factually supported objective evidence. See  MPEP § 2145. Likewise, overcoming a rejection based on unexpected results requires the combination of three different elements: (i) the results must fairly compare with the closest prior art in an affidavit or declaration under 37 CFR 1.132, (ii) the claims must be commensurate in scope, and (iii) the results must truly be unexpected. See MPEP § 716.02. Additionally, the burden rests with Applicant to establish the results are unexpected and significant. See MPEP § 716.02(b). Applicant has not provided data which constitutes factually supported objective evidence suggesting criticality of the overlap lengths. 






Claim Objections 
Claim 22 is objected to because of the following informalities: 
the claim recites “Vectran™” but it is the Examiner’s position that said material should be referred to only as its generic chemical composition (high density polyethylene)
the claim recites “Fr nylon” but it is the Examiner’s position that said material should be referred to explicitly using the full definition of “Fr”
Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 20, the claim recites a “needled” fabric. The Examiner does not consider said limitation to find support in the specification as originally filed as there is no explicit 

Regarding Claim 21, the claim recites the limitation “fibers of a second material that are substantially resistant to dyeing, coloring or printing.” The Examiner does not consider said limitation to find support in the specification as originally filed. The Examiner notes that the specification recites technical fibers that are “generally resistant to dyeing, coloring or printing” (see at least ¶[0006]) but the scope of “substantially” as claimed and “generally” as recited in the specification are not regarded as equivalent. 

Regarding Claim 23, the claim recites a “needled” fabric which is not supported by the specification as originally filed as discussed in greater detail above with respect to Claim 20. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 18, the instant claim recites the limitation “a series of staple fibers selected for ease of dyeing, printing or coloring” which renders the claim indefinite. The term “ease” is a relative and/or subjective term. Neither the instant specification nor the instant claim provide a standard for ascertaining the requisite degree and one of ordinary skill in the art would not be reasonably apprised on the scope of the invention. 
technical properties including at least one of cut resistance…” which renders the claim indefinite. The phrase “technical properties” is not defined in the instant specification and the scope of said claim as it applies to the applicable structure of the technical fibers is unclear. Note that the claim requires the technical fibers two have two or more technical properties including at least one of cut resistance, etc. Accordingly, in the scenario where only one technical property is selected from the expressly defined list in the claim, it is unclear what structure (and corresponding properties) would satisfy the claim such that the technical fibers exhibit at least one additional technical property. 
Dependent Claims 19-24 are rejected for failing to overcome the deficiencies of the parent claim. 

Regarding Claim 21, the claim recites the limitation “fibers of a second material that are substantially resistant to dyeing, coloring or printing” which is regarded to render the claim indefinite because the phrase “substantially resistant” is a relative term which is not defined by the instant claim or specification. A fiber’s susceptibility to dye is dependent not only on the material of the fiber but also on the identity of the dye and the dying conditions (temperature, time exposed, etc). Accordingly, the structure associated with such a limitation is unclear. Can the technical fiber be dyed at all? If yes, what structures specifically constitute a fiber which is “substantially resistant” to dyeing? 

Regarding Claim 23, the instant claim recites a fabric wherein the yarns are “woven, knitted, braided, needled, or tufted” to form the fabric with a pattern and wherein the pattern of the fabric comprises “a plain pattern, a twill pattern…” Per the instant specification at ¶[0041], the recited patterns are woven structures. Accordingly, it is unclear how a fabric according to the instant claim which is knitted, braided, needled, or tufted may have the required pattern structure.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or                   nonobviousness.

Claims 18-24 are rejected under 35 U.S.C. 103 as being unpatentable over Akira et al. (JP 2017125278 A) in view of Kondrashov et al. (SU 1015008 A). Machine translations of Akira and Kondrashov are provided with the Office Action and are referred to herein for text citations. 
Regarding Claim 18, Akira teaches a fabric comprising a plurality of composite spun yarns (see Pg. 6, lines 7-10). Said composite spun yarns are formed by Merino wool staple fibers fed from a first roving and black polyester technical fibers fed from a second roving (see Example 1 – Pg. 5, lines 53-57). Said wool staple fibers may be considered “fibers selected for 
The composite spun yarns are configured with a non-homogenous appearance incorporating at least one color (from the black polyester fibers) and the two or more technical properties of the polyester technical fibers with the ease of dyeing/printing/coloring and the one or more attributes of the wool staple fibers. 
The feeding of the wool staple fibers is selectively alternated with the feeding of the polyester technical fibers so as to successively attach and detach the staple fibers such that the staple fibers are alternatively overlapped over the technical fibers and the technical fibers are alternatively overlapped over the staple fibers (see Abstract, Example 1 & Pg. 2, lines 11-13). 
Concerning the length of the overlap between the staple and technical fibers at their points of intersection, Akira appears silent. However, in the analogous art of yarns produced from two rovings, Kondrashov teaches a yarn having an alternating sections from different rovings (see Fig. 1). Kondrashov also suggests that increasing the length of the transition section from one roving to another reduces the quality of the yarn (see Pg. 1, lines 28-30). Accordingly, the precise length of the overlap between the fibers of different rovings (i.e. the staple and technical fibers) in the yarn of Akira would have been considered a result effective variable by one having ordinary skill in the art at the effective filing date of the claimed invention. In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 223). 
Concerning the limitation wherein the staple fibers are fed to a spinning frame, said limitation is regarded to be a product-by-process limitation. Absent a showing to the contrary, it is Examiner's position that the article of the applied prior art is identical to or only slightly different than the claimed article. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985)). The burden has been shifted to Applicant to show unobvious difference between the claimed product and the prior art product (In re Marosi, 218 USPQ 289 (Fed. Cir. 1983)).    

Regarding Claim 19, Akira in view of Kondrashov teaches the fabric according to Claim 18 above. As discussed above, the length of the overlap between staple and technical fibers in the yarn of the prior art cannot be considered critical. Accordingly, the ordinarily skilled artisan would have optimized, by routine experimentation, the length of the overlap in the yarn to obtain the best yarn quality by minimizing said length, such as within the claimed range of less than 4cm, (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that In re Aller, 105 USPQ 223).   

Regarding Claim 20, Akira in view of Kondrashov teaches the fabric according to Claim 18 above. The fabric comprises a woven structure (see Pg. 6, lines 7-10). 

Regarding Claim 21, Akira in view of Kondrashov teaches the fabric according to Claim 18 above. The fabric of the prior art combination includes yarns comprising wool staple fibers which are regarded to be fibers that are “dyeable, colorable, printable” at least because the instant specification suggests wool fibers susceptible to being dyed, printed or colored (see [0006] & [0026]). Likewise, the fabric of the prior art combination includes yarns comprising polyester technical fibers which as regarded to be fibers that are “substantially resistant to dyeing, coloring or printing” at least because polyester is not listed as a fiber that is typically susceptible to being dyed, printed or colored in the instant specification (see [0006]). 

Regarding Claim 22, Akira in view of Kondrashov teaches the fabric according to Claim 18 above wherein the staple fibers comprise wool and the technical fibers contain polyester. 

Regarding Claim 23, Akira in view of Kondrashov teaches the fabric according to Claim 18 above. The fabric comprises a woven structure or, more specifically, a dobby woven pattern (see Pg. 6, lines 7-10). 

Regarding Claim 24, Akira in view of Kondrashov teaches the fabric according to Claim 18 above wherein the fabric is a knit. However, Akira suggests that their inventive fibers may be used in woven fabrics or knitted fabrics (see Pg. 4, lines 41-42). Likewise, Akira suggests that a variety of knitting configurations are suitably such as warp knits (see Pg. 4, lines 45-47). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form a warp knit fabric from the inventive yarns of Akira in view . 








Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA ELIZABETH RICHARDSON whose telephone number is (571)272-5136. The examiner can normally be reached M-F, 7:30 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571)270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 




/R.E.R./Examiner, Art Unit 1789                                                                                                                                                                                                        
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789